SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (“Agreement”), dated as of March
1, 2006, is made and entered into by you, Steven C. Preston, on behalf of
yourself, your heirs, executors, administrators, successors and assigns
(collectively referred to as “you”) and The ServiceMaster Company, on behalf of
itself, its divisions, subsidiaries, affiliates, related companies,
predecessors, successors, assigns, and their officers, directors, employees,
insurers, stockholders, and agents (collectively referred to as
“ServiceMaster”).

 

1.          Separation Date. You shall continue to be employed by ServiceMaster
from the date hereof until the earlier of (a) June 30, 2006; (b) your acceptance
of a full-time position with an individual, partnership, corporation, limited
liability company, joint stock company, unincorporated organization or
association, joint venture, governmental agency or other entity (a “Person”)
other than ServiceMaster and its subsidiaries; and (c) any mutually agreeable
date prior to June 30, 2006 (the “Separation Date”). At the close of business on
the Separation Date, you shall cease to serve as an officer or director of all
subsidiaries of ServiceMaster where you serve as such; and any employment or
similar agreement with ServiceMaster shall be terminated and shall have no
further force or effect except as provided herein.

 

2.          Separation Pay. In exchange for your promises as set forth in this
Agreement, and provided you do not revoke this Agreement in accordance with
Paragraph 19 below, ServiceMaster agrees to pay you a lump sum cash amount equal
to $2,010,400.00, less applicable tax withholdings and other deductions as soon
as administratively practicable after the Separation Date, but in no event later
than 30 days after the Separation Date.

 

3.          Outplacement. In the event that you do not accept a full-time
position with a Person other than ServiceMaster and its subsidiaries as of the
Separation Date, ServiceMaster will provide you with outplacement services as
designated by ServiceMaster for the period commencing on the Separation Date and
continuing for nine consecutive months, up to a maximum cost of $10,000.00.

 

4.          Benefit Programs. ServiceMaster will continue your participation in
the group medical, dental, life, accidental death and dismemberment and
disability insurance coverages, if applicable, until the Separation Date, on the
same terms and conditions as such benefits are then provided to active officers
of ServiceMaster. You shall become eligible for continuation of your group
medical insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”) on the first day after the Separation Date. If you elect
COBRA continuation coverage, you will not be responsible for paying any portion
of the cost of such coverage during the 18-month COBRA eligibility period. After
the Separation Date, ServiceMaster will not deduct any amounts from your
separation pay for your active employee share of the group insurance premium.
Your coverages during the 18-month period will be subject to the programs’
then-prevailing terms and ServiceMaster reserves the right to change or
discontinue these benefit programs at any time. After the Separation Date, you
shall no longer be eligible to participate in any other benefit programs of
ServiceMaster, including without limitation, life, accidental death and
dismemberment, short-term disability and long-term disability insurance and any
club or similar memberships.

 

 



 

 

5.          PSRP. Your participation and your eligibility to participate in the
ServiceMaster Profit Sharing and Retirement Plan (“PSRP”) will end at the close
of business on the Separation Date. Any amounts to be paid, distributed, rolled
over or held under the PSRP will be paid, distributed, rolled over or held in
accordance with the terms of the PSRP and applicable rules and regulations.

 

6.          ESPP. Your participation and your eligibility to participate in the
ServiceMaster Employee Stock Purchase Plan (“ESPP”) will end at the close of
business on the Separation Date. Any shares held in the ESPP will be distributed
in accordance with the terms of the ESPP.

 

7.          Deferred Compensation Plan. Your participation and your eligibility
to participate in the ServiceMaster Deferred Compensation Plan (“DCP”) will end
at the close of business on the Separation Date. Any amounts to be paid or
distributed under the DCP will be paid or distributed in accordance with the
terms of the DCP and your elections.

 

8.          2005 Annual Bonus Plan and Corporate Performance Plan. Subject to
the approval of the CLDC, you will receive a payment under the ABP and
ServiceMaster Corporate Performance Plan (“CPP”) for the year 2005 if earned in
accordance with the terms of the ABP and CPP. Any payment under the ABP and CPP
would be made to you in a time period consistent with any payments made to
active officers of ServiceMaster.

 

9.          Stock Options and Stock Appreciation Rights. Each option to purchase
ServiceMaster common stock and stock appreciation right (“SAR”) relating to
ServiceMaster common stock currently held by you will continue in accordance
with its terms. For purposes of each such option and SAR, the date of your
termination of employment shall be the close of business on the Separation Date;
it being understood that each such option and SAR shall be exercisable after the
Separation Date only to the extent exercisable on the Separation Date and will
expire six months after the Separation Date; provided, however, that the stock
option granted to you on May 4, 2000 will expire three months after the
Separation Date. Each stock option and SAR may vary with regard to the
exercisability schedule, exercise price, base price and post-employment
obligations regarding competition against ServiceMaster, confidentiality and
solicitation of employees. You should refer to each stock option agreement and
SAR agreement for these details.

 

10.        Restricted Stock. (a) If the Separation Date is on or prior to
February 28, 2006, the 5,610 shares of restricted stock granted to you on
February 13, 2004 that would have vested on March 1, 2006 and the 3,333 shares
of restricted stock granted to you on February 11, 2005 that would have vested
on March 1, 2006 shall vest as follows: the 8,943 shares of restricted stock
that would have vested on March 1, 2006 shall be reduced by multiplying such
amount by a fraction, the numerator of which is the number of days from but
excluding the Separation Date and to and including February 28, 2006 and the
denominator of which is 360. If the Separation Date is on or after March 1,
2006, the 8,943 shares of restricted stock shall vest as of March 1, 2006.

 

(b)        If the Separation Date is on or prior to March 17, 2006, the 2,555
shares of restricted stock granted to you on March 18, 2003 that would have
vested on March 18, 2006

 

- 2 of 8 -

 



 

shall vest as follows: the 2,555 shares of restricted stock that would have
vested on March 18, 2006 shall be reduced by multiplying such amount by a
fraction, the numerator of which is the number of days from but excluding the
Separation Date and to and including March 17, 2006 and the denominator of which
is 360. If the Separation Date is on or after March 18, 2006, the 2,555 shares
of restricted stock shall vest as of March 18, 2006.

 

(c)        Subject to Paragraphs 10(a) and (b), all other shares of restricted
stock held by you that are not vested on the Separation Date shall be forfeited
at the close of business on the Separation Date.

 

11.        Automobile. ServiceMaster agrees that within fifteen days after the
Separation Date, you may purchase your company vehicle, if any, in accordance
with ServiceMaster policy and procedures, at the book value as of the Separation
Date. If you do not purchase your company vehicle, you agree to return any such
vehicle to ServiceMaster’s Downers Grove headquarters within fifteen days after
the Separation Date.

 

12.        Voicemail/E-mail Address. ServiceMaster will continue to maintain
your ServiceMaster voicemail box and e-mail address for three months after the
Separation Date. During that time, you will continue to have access to your
voicemail box and the e-mail system.

 

13.        Vacation. You have no unused, accrued vacation time for payout at the
close of business on the Separation Date. You will not accrue any vacation time
during the Salary Continuation Period.

 

14.        Reimbursement of Expenses. ServiceMaster will reimburse you for all
unreimbursed expenses properly incurred by you in the course of the performance
of your duties on or prior to the Separation Date; provided that such expenses
are reasonably documented and submitted no later than thirty days after the
Separation Date.

 

15.        Deductions. Any amounts paid or payable to you under this Agreement,
the ABP, CPP, PSRP, ESPP or any other plan or program of ServiceMaster shall be
subject to all deductions required by federal and state law and any applicable
benefit program contributions. In addition, you agree that by executing this
Agreement you authorize ServiceMaster to deduct any amount or amounts owed by
you to ServiceMaster from any amounts payable by ServiceMaster to you. This
right of setoff shall not be an exclusive remedy and ServiceMaster’s election
not to exercise this right of setoff with respect to any amount payable to you
shall not constitute a waiver of this right of setoff with respect to any other
amount payable to you or any other remedy.

 

16.        Change in Control Severance Agreement. Pursuant to Section 8(a) of
the Change in Control Severance Agreement dated October 31, 2001, between
ServiceMaster and you, such agreement shall terminate as of the Separation Date.

 

17.        Release. In exchange for the agreements described in Paragraphs 2, 3,
4, 8 and 10 you agree to waive and release all claims and causes of action that
you may have against ServiceMaster on the day you sign this Agreement,
including, but not limited to, claims and

 

- 3 of 8 -

 



 

causes of action arising out of or in any way related to your employment with
ServiceMaster. This includes, but is not limited to: claims for breach of
contract; claims under federal, state, and local laws, regulations and
ordinances, including but not limited to Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act and the Age Discrimination in
Employment Act; claims for violation of public policy, tort or common law; and
claims for additional compensation or damages or attorney’s fees. You understand
that this Agreement includes a release of all known and unknown claims to the
date you sign this Agreement except for claims for vested benefits or any other
claims which cannot be released or waived by law.

 

18.        Covenant Not to Sue. You agree that you will not commence, aid, or
maintain any action or other legal proceeding based upon any claim arising out
of or related to the matters released in this Agreement, except for the purpose
of enforcing this Agreement or as required by law.

 

19.

Acknowledgements. You further agree that:

 

•

You have read this Agreement and understands all of its terms;

 

•

 

You are entering into this Agreement knowingly, voluntarily and with full
knowledge of its significance;

 

•

 

You have been advised to consult an attorney regarding this Agreement;

 

•

 

You have been offered twenty-one days to consider this Agreement;

 

•

 

You have seven calendar days to revoke this Agreement after you sign it. If you
want to revoke it, you must deliver a written revocation to Jim Kaput, Senior
Vice President and General Counsel, The ServiceMaster Company, 3250 Lacey Road,
Suite 600, Downers Grove, IL 60515 within seven days after you sign this
Agreement. If you do not revoke it, the Agreement will become effective on the
eighth day after you sign it; and

 

•

 

The promises contained in Paragraphs 2, 3, 4 and 10 are consideration for your
signing this Agreement and represent payments that you are not otherwise
entitled to receive from ServiceMaster.

 

20.        Transition. Until the Separation Date, you agree that you will assist
ServiceMaster, as requested, in the professional transition of work in progress,
files and pertinent information.

                

21.

Certain Covenants.

 

(a)       From the date you sign this Agreement until two years after the
Separation Date, you shall not in any manner, directly or indirectly (whether as
owner, stockholder, director, officer, employee, principal, agent, consultant,
independent contractor, partner or otherwise), in North America or any other
geographic area in which ServiceMaster is then directly or indirectly

 

- 4 of 8 -

 



 

conducting business, own, manage, operate, control, participate in, perform
services for, or otherwise carry on, a business similar to or competitive with
the business conducted by ServiceMaster or any subsidiary of ServiceMaster.

(b)      From the date you sign this Agreement until two years after the
Separation Date, you shall not in any manner, directly or indirectly attempt to
induce any employee of ServiceMaster or any subsidiary of ServiceMaster to
terminate his or her employment for any purpose whatsoever or any attempt
directly or indirectly to solicit the trade or business of any current or
prospective customer, supplier or partner of ServiceMaster or any subsidiary of
ServiceMaster.

(c)       You shall not, at any time, make use of or disclose, directly or
indirectly, any (i) trade secret or other confidential or secret information of
ServiceMaster (defined throughout this Agreement to include all subsidiaries of
ServiceMaster) or (ii) other technical, business, proprietary or financial
information of ServiceMaster not available to the public generally or to the
competitors of ServiceMaster (“Confidential Information”), except to the extent
that such Confidential Information (1) becomes a matter of public record or is
published in a newspaper, magazine or other periodical available to the general
public, other than as a result of any act or omission of you or (2) is required
to be disclosed by any law, regulation or order of any court or regulatory
commission, department or agency. You shall return all Confidential Information
in any form (including, but not limited to, data stored by computer) to
ServiceMaster on or before the Separation Date.

 

(d)      If, at any time of enforcement of this Paragraph 21, a court or an
arbitrator holds that the restrictions stated in this Agreement are unreasonable
under circumstances then existing, ServiceMaster and you agree that the maximum
period or scope reasonable under such circumstances shall be substituted for the
stated period or scope and that the court or arbitrator shall revise the
restrictions contained in this Agreement to cover the maximum period and scope
permitted by law.

 

(e)        You acknowledge that any breach of this Paragraph 21 will result in
serious and irreparable injury to ServiceMaster for which ServiceMaster cannot
be adequately compensated by monetary damages alone. You agree, therefore, that,
in addition to any other remedy ServiceMaster may have, ServiceMaster will be
entitled to seek both preliminary and permanent injunctive relief (to the extent
permitted by law) without the necessity of proving actual damages and/or the
posting of a bond.

 

22.        Return of ServiceMaster Property. Except as provided in Paragraph 11,
you agree to return to ServiceMaster all ServiceMaster property, equipment and
materials prior to the Separation Date, including, but not limited to, the
following materials provided to you in the course of your employment with
ServiceMaster: Blackberry, laptop computer; cell phone; security badge,
telephone calling cards; key card; keys; credit cards; and all written or
graphic materials (and all copies) relating in any way to ServiceMaster’s
business, including documents, manuals, computer files, diskettes, customer
lists and reports.

 

23.        Compliance with Section 409A. Notwithstanding any other provision
herein, if (a) any payment under this Agreement shall be considered the payment
of “nonqualified deferred

 

- 5 of 8 -

 



 

compensation” and (b) you are considered a “specified employee,” in each case
within the meaning of Section 409A of the Internal Revenue Code of 1986, then
any such payment, or installments thereof, that are scheduled to be paid prior
to the six-month anniversary of the date of the Separation Date shall be
suspended and be paid to you as soon as administratively practicable after the
six-month anniversary of the Separation Date.

 

24.        Pending or Future Lawsuits/Claims. You further agree that during the
Salary Continuation Period, you will personally provide reasonable assistance
and cooperation to ServiceMaster in activities related to the prosecution or
defense of any pending or future lawsuits or claims involving ServiceMaster of
which you have knowledge. ServiceMaster agrees to reimburse you for reasonable
out-of-pocket expenses incurred by you in complying with ServiceMaster’s
requests hereunder, provided that such expenses are authorized by ServiceMaster
in advance. Nothing herein is intended or should be construed as requiring
anything other than your providing truthful and accurate information in
connection with the lawsuits/claims.

 

25.        Confidentiality of this Agreement. You agree that the existence of
and terms of this Agreement are to remain confidential and you will not disclose
the terms of this Agreement to anyone other than your spouse, tax advisor,
attorney, or as required by law. Upon inquiry by any other person, you will
state that all matters have been resolved and will make no further comment. You
agree that you will request that persons to whom disclosure is made pursuant to
this paragraph will keep any such information confidential and will not disclose
it to others. Notwithstanding this confidentiality provision, you may disclose
to any prospective employer the fact that you are subject to obligations of
non-competition, non-solicitation and confidentiality.

 

26.        Non-Disparagement. You and ServiceMaster agree that each will refrain
from taking actions or making statements, written or oral, which disparage or
defame the goodwill or reputation of the other party, including ServiceMaster’s
products or services, and its directors, officers, executives, shareholders and
employees.

 

27.       Assignment. You agree that the rights and benefits provided to you
under this Agreement are personal to you and no such right or benefit will be
subject to alienation, assignment or transfer except as required by law;
provided, however, that in the event of your death, the benefits payable under
this Agreement shall be paid to your beneficiaries or estate.

 

28.        No Admission. You and ServiceMaster acknowledge that this Agreement
does not constitute an admission by ServiceMaster of any liability or wrongdoing
whatsoever.

 

29.        Entire Agreement. You and ServiceMaster agree that, except as
otherwise specified herein, this Agreement constitutes the complete
understanding between you and ServiceMaster regarding the matters herein and
that no other promises or agreements, express or implied, will be binding
between you and ServiceMaster unless signed in writing by you and ServiceMaster.
This Agreement may not be amended except in writing signed by you and an
executive officer of ServiceMaster.

 

 

- 6 of 8 -

 



 

 

30.        Severability. You and ServiceMaster agree that to the extent that any
portion of this Agreement may be held to be invalid or legally unenforceable,
the remaining portions will not be affected and will be given full force and
effect.

 

31.        Remedies. You acknowledge that ServiceMaster would be irreparably
injured by a violation of Paragraph 21 of this Agreement, and you agree that
ServiceMaster shall be entitled to an injunction restraining you from any actual
or threatened breach of Paragraph 21 of this Agreement or to any other
appropriate equitable remedy without any bond or other security being required.
If you are found to be in violation of Paragraph 21 of this Agreement, you shall
reimburse ServiceMaster for its attorney’s fees and costs incurred in enforcing
this Agreement.

 

32.       Arbitration. Except as provided in Paragraph 31 and in this Paragraph
32 of this Agreement, any dispute or controversy between ServiceMaster and you,
whether arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise, shall be settled by arbitration in Chicago, Illinois,
administered by the American Arbitration Association, with any such dispute or
controversy arising under this Agreement being so administered in accordance
with its National Rules for the Resolution of Employment Disputes then in
effect. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. The arbitrator shall have the authority to
award any remedy or relief that a court of competent jurisdiction could order or
grant, including, without limitation, the issuance of an injunction. However,
either party may, without inconsistency with this arbitration provision, apply
to any court having jurisdiction over such dispute or controversy and seek
interim provisional, injunctive or other equitable relief until the arbitration
award is rendered or the controversy is otherwise resolved. The non-prevailing
party shall pay its own attorneys’ fees and the attorneys’ fees of the
prevailing party incurred in any arbitration proceeding under this Paragraph 32.
Except as necessary in court proceedings to enforce this arbitration provision
or an award rendered hereunder, or to obtain interim relief, neither a party nor
an arbitrator may disclose the existence, content or results of any arbitration
hereunder without the prior written consent of ServiceMaster and you.
ServiceMaster and you acknowledge that this Agreement evidences a transaction
involving interstate commerce. Notwithstanding any choice of law provision
included in this Agreement, the United States Federal Arbitration Act shall
govern the interpretation and enforcement of this arbitration provision.

 

33.        Governing Law. The interpretation, construction and performance of
this Agreement shall be governed by and construed and enforced in accordance
with the internal laws of the State of Illinois without regard to the principle
of conflicts of laws.  

 

34.        No Waiver. The failure to enforce at any time any of the provisions
of this Agreement, or to require at any time performance by the other party of
any of the provisions hereof, will in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part hereof
or the right of either party thereafter to enforce each and every provision in
accordance with the terms of this Agreement.

 

35.        Notices. All notices required hereunder will be in writing and will
be deemed given upon receipt if delivered personally (receipt of which is
confirmed) or by courier service promising overnight delivery (with delivery
confirmed the next day) or three (3) business days

 

- 7 of 8 -

 



 

after deposit in the U.S. Mails, certified with return receipt requested. All
notices will be addressed as follows:

 

If to you:

If to ServiceMaster:





Steven C. Preston

ServiceMaster Company

Hinsdale, IL 60521

3250 Lacey Road, Ste. 600

The 819 S. Washington St.

Downers Grove, IL 60515

 

Attn: General Counsel

                

or to such other address as either party will have furnished to the other in
writing.

 

SIGNED:

 

 

/s/ Steven C. Preston

/s/ Jonathan P. Ward

Steven C. Preston

Jonathan P. Ward



Chairman and Chief Executive Officer

 

 

Dated: February 28, 2006

Dated: March 1, 2006

 

 

 

- 8 of 8 -

 

 

 